DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James P. Bonnamy on 07/07/2022.
The application has been amended as follows:
In The Claim:
 (Currently Amended) A hands-free device, comprising: 
a memory; and 
a hardware processor coupled to the memory, the hardware processor being configured to: 
connect to a mobile phone to enable a hands-free call; 
receive at least one of outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in the mobile phone; and 
delete the data transferred from the mobile phone in a case where a predetermined condition is satisfied, 
wherein the hands-free device is mounted on a vehicle, and the predetermined condition includes an ignition power of the vehicle being turned on after a predetermined time has elapsed since the ignition power of the vehicle is turned off.
11. (Currently Amended) A data transfer method for a hands-free device, the data transfer method comprising: 
connecting, by the hands-free device, to a mobile phone to enable a hands-free call; 
receiving, by the hands-free device, at least one of outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in the mobile phone; and 
deleting, by the hands-free device, the data transferred from the mobile phone in a case where a predetermined condition is satisfied, 
wherein the hands-free device is mounted on a vehicle, and 
the predetermined condition includes an ignition power of the vehicle being turned on after a predetermined time has elapsed since the ignition power of the vehicle is turned off.  
12. (Currently Amended) A non-transitory computer readable medium on which an executable program is recorded, the program instructing a hands-free device to carry out:
connecting, by the hands-free device, to a mobile phone to enable a hands-free call;
receiving, by the hands-free device, at least one of outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in the mobile phone; and 
deleting, by the hands-free device, the data transferred from the mobile phone in a case where a predetermined condition is satisfied, wherein 
the hands-free device is mounted on a vehicle, and 
the predetermined condition includes an ignition power of the vehicle being turned on after a predetermined time has elapsed since the ignition power of the vehicle is turned off. 
 (End of Amendment)
Allowable Subject Matter
In view of the thorough search of the limitations and subject matter of claims received on 04/19/2022, claims 1-5 and 7-12 have been allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11-12 are allowed because Applicant has amended the claims to include subject matter indicated to be allowable by the Examiner in the office action mailed on 01/19/2022 if rewritten in independent form including the limitations of the base claim and any intervening claims.
Claims 2-5 and 7-10 are also allowed because the claims are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki (U.S. 20200296198) discloses the phone book data 418 and the history data 420 which are stored in the data storage unit 416 are not deleted even when an engine of a vehicle in which the onboard device 100 is mounted is turned off.
Saitoh et al. (U.S. 20100197362) disclose the outbound call history data, the inbound call history data, the missed call history data, and the telephone book data having been stored in the work memory 6 just before turning off are configured to be erased.
Chun (U.S. 20200162914) discloses when the engine ignition of the vehicle 100 is turned off, the vehicle 100 may release authentication of the currently connected vehicle service being executed in the back seat 103 (440), and may delete private personal data (450).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  07/08/2022